                                                                                  F~LED
                                                                               1r,1 '.,LEnK'S OFFICE
                                                                                                    ~o
                                                                           US D,;3 tHICT COURT E.O.N..

UNITED STATES DISTRICT COURT                                                     OEC 12 2019
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
                                                                           *                       *
MOHAMMAD KARAMOUZ,                                                   NOTFi j ~ ~i'tf)i.fl6~CE

                                   Plaintiff,
                                                                     ORDER
                V.                                                   I 5-CV-3853 (WFK) (RML)

NEW YORK UNIVERSITY POLYTECHNIC
SCHOOL OF ENGINEERING,

                                    Defendant.
-----------------------------------------------------------------x
WILLAM F. KUNTZ, II, United States District Judge:

After careful review of the motion papers submitted by both parties in the above-captioned action,
see ECF No. 24, and for the reasons discussed below, the Court finds Plaintiff's claims are time-
barred and there are otherwise no genuine issues of material fact precluding summary judgment.
Accordingly, the Court hereby GRANTS Defendant's motion for summary judgment in its
entirety.

                                                BACKGROUND

         Mohammad Karamouz ("Plaintiff') brings this action against New York University

Polytechnic School of Engineering ("Defendant") alleging violations of Title VII of the Civil

Rights Act of 964 ("Title VII") and the Age Discrimination in Employment Act of 1967

("ADEA''). See Complaint, ECF No. 1. Plaintiff maintains Defendant failed to re-appoint him

because of his age, Muslim religion, and lranidan national origin. Id. Defendant now moves for

summary judgment. See ECF No. 24.

                                             LEGAL STANDARD

         Summary judgment is appropriate where "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to j udgment as a matter of law" by

citation to materials in the record. Fed. R. Civ. P. 56(aHc). A genuine dispute exists if a

reasonable jury could find in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242,248 (1986); Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208,212 (2d Cir.
                                                                                                  I

2001 ). Courts must "construe the facts in the light most favorable to the non-moving party and

must resolve all ambiguities and draw all reasonable inferences against the movant" when

evaluating summary judgment motions. Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(citation and internal quotation marks omitted). The role of the district court is not to weigh the

evidence and to determine the truth of the matter, but rather to answer "the threshold inquiry of

determining whether there is the need for a trial." Anderson, 477 U.S. at 249-50.

       If the moving party carries its preliminary burden, the burden shifts to the non-movant to

raise the existence of "'specific facts showing that there is a genuine issue for trial."' Cityspec,

Inc. v. Smith, 617 F. Supp. 2d 161, 168 (E.D.N.Y. 2009) (Wexler, J.) (quoting Matsushita Elec.

lndust. Co., Ltd. v. Zenith R~dio Corp., 475 U.S. 574,586 (1986)). "The mere existence of a

scintilla of evidence" in support of the non-movant will not alone defeat a summary judgment

motion. Anderson, 477 U.S. at 252. Rather, the non-moving party must make a showing

sufficient to establish the existence of each element constituting its case. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986) ("[A] complete failure of proof concerning an essential
                                                                                              I

element of the nonmov[ant]'s case necessarily renders all other facts immaterial."). Conclusory

statements, devoid of specifics, are insufficient to defeat a properly supported motion for

summary judgment. See Bickerstaffv. Vassar Coll., 196 F.3d 435,452 (2d Cir. 1999); Scotto v.
                                                                                              !




Almenas, 143 F.3d 105, 114 (2d Cir. 1998).

                                           DISCUSSION

       The Court draws the facts of this case from the parties' Local Rule 56.1 Statements,

declarations, deposition testimony, and other evidence submitted in support of the motion. Fed.
                                                                                              I
                                                                                              I


R. Civ. P. 56(c). See Def. St. of Undisputed Material Facts ("Def. St."), ECF No. 24-1; Pl. St. of


                                                  2
                                                                                                           I




Undisputed Material Facts ("Pl. St."), ECF No. 24-26. The facts are undisputed, and to the

extent they are not, the Court construes them in the light most favorable to Plaintiff, the non-
                 .                                                                                         I


moving party, "with all factual ambiguities resolved and all reasonable inferences drawn ~ his

favor." Capobianco v. City ofNew York, 422 F.3d 47, 50 n.1 (2d Cir. 2005).1

           I.        The Complaint is Time-Barred

         The Complaint must be dismissed in its entirety because Plaintiff's claims are time

barred. Title VII and the ADEA require a claimant to file a charge with t~e EEOC within300

days of the alleged act of discrimination. 42 U.S.C. § 2000e-5(e)(l); 29 U.S.C. §§ 626(d)(l)(b),

633(b). "[T]he timeliness of a discrimination claim is measured from the date the claimant

receives notice of the allegedly discriminatory act, not from the date the decision takes effect."

Schockley v. Vt. State Coll., 793 F.2d 478,481 (2d Cir. 1986) (citing Chardon v. Fernandez, 454

U.S. 6 (1981); Del. State Coll. v. Ricks, 449 U.S. 250 (1980)); see also Loma/co v. N.Y. Inst. of

Tech., 440 F. App'x 1, 3 (2d Cir. 2011) (affirming district court's decision that a professor's

claims accrued as of the date he was notified of the denial of his reappointment, and not the date

of his subsequent termination). Th~ "official announcement" of an adverse action "does npt

control the start of the 300-day period"; rather, the period begins to run when the employee

"receives notice of the adverse action." Cetina v. Longworth, 583 F. App'x 1, 3 (2d Cir. 2014)

(summary order).

         Here, Plaintiff filed his charge on September 15, 2014. Thus, as Plaintiff concedes~ any
                                                                                         .                     I



claims arising on or before November 19, 2013-300 days prior to the filing of his




1
  Citations to a party's Rule 56.1 statement and memorandum incorporate by reference the documents cited therein.
The Court takes to be true facts stated in a party's Rule 56.1 statement supported by testimonial or document~
evidence and denied by the other party with only a conclusory statement wiJhout citation to conflicting testi~onial
or documentary evidence. E.D.N.Y. Local Rules 56.l(c)-(d).                   .                                :

                                                        3
discrimination charge-are untimely. See ECF No. 24-27 at 13-14. Regarding tenure, Pl~intiff
                                                                                            I


received clear and unmistakable notice that he was in a non-tenured track position in his

appointment letter, which he signed and acknowledged on July 15, 2011. Def. St. 114.

Regarding the NYS-RISE project and Defendant's non-reappointment, the record shows Plaintiff

was informed as of the end of August 2013, effective immediately, as a result of an inves1iigation

into his conduct by Human Resources, he was relieved of all duties for the last and final year of

his appointment, including teaching classes, attending faculty meetings, and directing the NYS-

RISE project. Id. ~135, 43-46. Plaintiffs claims are therefore time-barred and must be

dismissed. See Baroorv. NY.C. Dep'tofEduc., 362 F. App'x 157,159 (2d Cir. 2010)

(summary order) (holding Title VII claims were time-barred where the EEOC charge was filed

outside the 300-day period); Paneccasio v. Unisource Worldwide, Inc., 532 F.3d 101, 112-13 (2d

Cir. 2008) (holding ADEA claims were barred were the EEOC charge was filed outside the 300-

day period).

        II.    There Are No Genuine Issues of Material Fact Precluding Summary
               Judgment

       In any event, the Complaint must be dismissed because the Court finds there are no

genuine issues of material fact precluding summary judgment. Discrimination claims under Title

VII and the AD EA are governed by the burden shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). See Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 82-83 (2d Cir. 2015). Under this framework:

       the plaintiff bears the initial burden of establishing a prima facie case of
       discrimination. If the plaintiff does so ... the defendant [must] articulate some
       legitimate, nondiscriminatory reason for its action. If such a reason is provided,
       plaintiff ... may still prevail by showing ... that the employer's determination was
       in fact the result of [discrimination].                                            '



                                                4
Holcomb v. Iona College, 521 F.3d 130, 138 (2d Cir. 2008) (citations omitted). "To establish a

prima facie case of discrimination under both Title VII and the ADEA, a plaintiff must sllow: (i)
                                                                                                       i




she is a member of a protected class; (ii) she is qualified for her position; (iii) she suffered an

adverse employment action; and (iv) the circumstances give rise to an inference of

discrimination." Hamilton v. DeGennaro, 17-CIV-7170, 2019 WL 6307200, at *7 (S.D.N.Y.

Nov. 25, 2019) (Failla, J.) (citing Vega, 801 F.3d at 83).

        First, Plaintiff cannot make out a prima facie case for national origin or religious

discrimination under Title VII, see Wesley-Dickson v. Warwick Valley Cent. Sch. Dist., 973 F.

Supp. 2d 386, 397 (S.D.N.Y. 2013), aff'd 586 F. App'x 739 (2d Cir. 2017) (summary order), nor

can Plaintiff make out a prima facie case of age discrimination under the AD EA, see Delaney v.

Bank ofAm. Corp., 766 F.3d 163, 168-69 (2d Cir. 2014). Ultimately, Plaintiff cannot

demonstrate he was "qualified" for reappointment. The tenured faculty of Plaintiff's department

unanimously voted not to reappoint Plaintiff based: (1) on its collective opinion Plaintiff's

unprofessional, abrasive conduct was not acceptable for a professor within the department; and

(2) Plaintiffs failure to secure research funding made him unfit to continue in the role of1
                                                                                                   I
Research Professor. Def. St. 1 31. That conclusion is entitled to some deference, see Bo~se v.

N.Y. Univ., 03-CV-5862, 2005 WL 2899853, at *5 (S.D.N.Y. Nov. 3, 2005) (Sweet, J.), aff'd,

201 F. App'x 796 (2d Cir. 2006) (summary order) (noting "[a]cademic decisions concerning

personnel are entitled to deference"), and Plaintiff's personal beliefs and assessment of his own

qualifications are immaterial, see O/uyomi v. Napolitano, 811 F. Supp. 2d 926, 943 (S.D.N.Y.
                                                                                               I
                                                                                               !




2011) (noting the plaintiff's "own opinions about [his] qualifications do not give rise to a

material fact dispute").




                                                  5
        Moreover, Plaintiff cannot demonstrate Defendant's decision not to reappoint himj

occurred "under circumstances giving rise. to an inference of discrimination." Grady v. Affiliated

Cent., 13 F.3d 553, 559 (2d Cir. 1997). Among other things, Plaintiff has not produced any

evidence-outside of his own unsubstantiated claims- showing his age, national origin, or

religion, played any role in his non-reappointment. And again, the record contains undisputed

evidence the tenured faculty unanimously voted not to reappoint Plaintiff because of his

unprofessional conduct and failure to obtain funding. Def. St. 131. Significantly, a majority of

the tenured faculty were in the protected age class; Plaintiff fails to identify a single comparator

outside his protected class who was treated more favorably than him; a member of the tenured .

faculty who voted not to re-appoint Plaintiff was also Iranian and Muslim; and Plaintiff had been

reappointed less than two years prior to the vote not to reappoint him. Id. 1114-17, 29, 33, 47

        Aside from Plaintiffs failure to establish a prima facie case of discrimination, the record

establishes Defendant had legitimate, non-discriminatory reasons for its decision not to renew

Plaintiffs appointment. Again, the record is replete with evidence Plaintiff was a difficult

colleague with whom to work-abusive, arrogant, and accusatory-and that his efforts to ~ecure

research grants largely fell flat, Id.   11 18-23, 26, and there is no evidence in the record to suggest
Defendant's rationale was pretextual. Where, as here, "there is overwhelming evidence that the

employer had a legitimate reason to dismiss an employee, the employee must present more than

a few isolated pieces of contrary evidence to survive summary judgment." Chen v. City Univ. of

N. Y., 11-CV-320, 2014 WL1285595, at *8 (S.D.N.Y. May 31, 2014) (Abrams, J.) (internal

quotation marks omitted) (quoting Richardson v. Comm 'non Human Rights & Opps., 532 F.3d

114, 125 (2d Cir. 2008)). Thus, there are no genuine issues of material fact precluding summary

judgment in this action.


                                                     6
                                        CONCLUSION

       For the foregoing reasons, Defendant's motion for summary judgment is GRANTED.

The Clerk of Court is directed to terminate the motion pending at ECF No. 24 aud close the case.


                                                    SO ORDERED.




                                                                  s/WFK

                                                                                      DOE
Dated: December 12, 2019
       Brooklyn, New York




                                               7
